DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
The following is a non-final office action in response to the request for continued examination of December 16, 2020.
Status of Claims
Claims 1, 29-31, and 34-36, as originally filed December 16, 2020, are pending and have been examined on the merits (claims 1 being independent).  Claims 2, 4-6, 13, 27-28, and 32-33 have been canceled and claim 1, 29, and 34-36 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed December 16, 2020 have been fully considered but they are not persuasive.
With regard to the rejections of the claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 29-31, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As amended claims 1, the claim limitation of “…, a first user action indicating a user selection of a first cell of the plurality of cells of the second column, wherein the first user action is a downclick action of a user input device in the first cell…” and “,…a second user action indicating a state of the first order is to be maintained as active, wherein the second user action is maintaining the downclick action of the user input device of the first user action in the first cell…” are not described in the application as filed, and Examiner is not clear how to interpret this claim languages because a first user action is a downclick action of a user input device and a second user action is maintaining the downclick action of the first user action.  That is, a first user action and a second user action are under the same downclick action as an action, not a second action.  Further, as recited claim of “…, wherein the third user action is an upclick action of the user input device that releases the downclick action of the first user action…”, Examiner is not clear how to interpret this claim languages because of the relationship between a first user action, a second user action, and a third user action.  For example, an upclick action of the user input device that releases the downclick action of the first user action should be a second user action instead of a third user action.  As such the metes and bounds of the claim are unclear.  Examiner will interpret as multiple 
Dependent claims (29-31 and 34-36) stand rejected also, under 35 U.S.C. 112(b) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 29-31, and 34-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield et al. (hereinafter Brumfield), US Patent Number 7389258 B2 in view of Tanpoco, US Patent Number 7702568 B1.
Regarding claim 1:
Brumfield discloses the following:
A method including: (Brumfield: See abstract)
a graphical user interface of a computing device, a value column and a second column (reads on “screen 400 has been broken up into regions 402, 404, 406, 408, 410, and 412.”), wherein the value column includes a plurality of cells, wherein each cell in the plurality of cells of the value column corresponds to a price level of a plurality of price levels for a tradeable object (reads on “Price display region 410 indicates market prices or price levels. Preferably arrows appear at the top and bottom of this region, and when pressed or otherwise activated” and “Similarly, each region has a cell or location that corresponds to at least price levels “132” to “150.” In this example, the price levels are set to 1-tick apart, where a tick is the smallest unit of value for a particular exchange and its tradeable object.”), wherein the second column includes a plurality of cells (reads on “Bid display region 406 displays current market bid quantities, including those of the trader using the interface, if any.  Preferably, the bid display region 406 can display direct market bids in addition to implied market bids. In the illustrated embodiment, the current market bids are aggregate buy quantities that are displayed in association with corresponding price levels.”), wherein each cell in the plurality of cells of the second column is aligned in a row with a corresponding cell in the value column and associated with the corresponding price level; (Brumfield: See fig 4; column 13, line 23 through column 14, lines 67; column 15, lines 1-45)
detecting (reads on “by positioning a curser over a cell in the bid display region 504 and pressing the proper button), by the graphical user interface of the computing device, a first user action indicating a user selection of a first cell of the plurality of cells of the second column, wherein the first user action is a downclick action of a user input device in the first cell, wherein the first user action is detected at a first time; (Brumfield: See fig 5; column 15, line 50 through column 16, line 34, and notes: “The system may be programmed to send the order when a button is depressed (e.g., mouse button pressed down, keypad, touchscreen, etc.), or alternatively, the system may send the order when the button is depressed and released (e.g., mouse button pressed down and then released, key pressed down and then released, touch screen touched, etc.)”)
sending (reads on “pressing the proper button, an order to buy the tradeable object for the price associated with the cell is automatically sent to the host exchange 104.”), by an action manager of the computing device, in response to detecting the first user action (reads on “by positioning a curser over a cell in the bid display region 504 and pressing the proper button”), a first trade order message to an electronic exchange, wherein the first trade order message is for a first order for the tradeable object at a price (reads on “each row could represent a region, including the price display region, and each cell in a column might correspond to a particular price level in the price display region”) corresponding to the price level associated with the first cell; (Brumfield: See fig 5; column 15, line 50 through column 16, line 34)
detecting (reads on “working orders may be moved from one price level to another simply by selecting the working order of interest and dragging it to another location at a different price level.”), by the graphical user interface of the computing device, a third user action indicating the state of the first order is to be changed (reads on “The system then automatically deletes the previous working order by sending a delete transaction message to the exchange and enters a new order for the same quantity at the new price level.”), wherein the third user action is an upclick action of the user input device that releases the downclick action of the first user action, wherein the third user action is detected at a third time, wherein the third time is after the second time; and notes: As dragging a user input device to another location at a different price level from selecting the working order, it is an upclick action of the user input device that releases the downclick of the user selecting action.)
sending, by the action manager of the computing device, in response to detecting the third user action, a first order update message to the electronic exchange (reads on “The system preferably notifies the exchange of the change”), wherein the first order update message cancels the first order. (Brumfield: See column 14, lines 13-32: “The system then automatically deletes the previous working order by sending a delete transaction message to the exchange and enters a new order for the same quantity at the new price level. Preferably, when an order is changed, the values in the working quantity region 404 are updated to reflect the changes. The system preferably notifies the exchange of the change.”)

Brumfield does not explicitly disclose the following, however Tanpoco further teaches:
detecting (reads on “When the order is submitted to the exchange, at step 414, the icon processing component 306 may start monitoring order state changes based on the information being provided 45 by the exchange or based on user actions detected in relation to the icon”), by the graphical user interface of the computing device (reads on “the GUI interaction component 306”), a second user action (read on “based on user actions detected”) indicating a state of the first order is to be maintained as active (reads on “The trader-based order state changes may include, for example, detecting a user request to place, modify, or cancel an order”), wherein the second user action is maintaining the downclick action of the user input device of the first user action in the first cell, wherein the second user action is detected at a second time, wherein the second time is after the first time; (Tanpoco: See column 11, lines 28-60: “When the order is submitted to the exchange, at step 414, the icon processing 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing order state changes based on user actions using a user input device in the method of Brumfield as further taught by Tanpoco because it would be easier to change a trade order (Tanpoco: See column 6, lines 55-65 and column 11, lines 28-60).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 29:
Brumfield discloses the following:
The method of claim 1, further including: providing, by the computing device, feedback to the user during the second user action. (Brumfield: See column 9, lines 50-65: “the trader clicked down (e.g., press down on a mouse button without releasing) in a sell region at 110.77 and dragged down to 110.68 before releasing.”, and note: That is, selecting an option as pressing down on a 
Regarding claim 30: 
Brumfield discloses the following:
The method of claim 29, wherein the feedback is haptic feedback.  (Brumfield: See column 9, lines 50-65: “the trader clicked down (e.g., press down on a mouse button without releasing) in a sell region at 110.77 and dragged down to 110.68 before releasing.”, and note: That is, feedback is relating to the sense of touch (for example, press down on a mouse button without releasing in a sell region))
Regarding claim 31: 
Brumfield discloses the following:
The method of claim 29, wherein the feedback is a graphical indicator. (Brumfield: See column 13, lines 8-22: “as market information changes, one or more indicators move up or down in magnitude to reflect quantity changes in the market.”)
Regarding claim 34: 
Brumfield discloses the following:
The method of claim 1, wherein the first user action also indicates a selection of a second cell of the plurality of cells of the second column. (Brumfield: See fig 5; column 15, line 50 through column 16, line 15: “By positioning a curser over a cell in the ask display region 506 and pressing the proper button, an order to sell the tradeable object for the price associated with the cell is automatically sent to the host exchange 106.”)
Regarding claim 35: 
Brumfield discloses the following:

sending (reads on “an order to buy the tradeable object for the price associated with the cell is automatically sent to the host exchange”), by the action manager of the computing device, in response to detecting the first user action, a second trade order message to the electronic exchange, wherein the second trade order message is for a second order for the tradeable object at a price corresponding to the price level associated with the second cell; and (Brumfield: See fig 5; column 15, line 50 through column 16, line 15 ,and note: By positioning a curser over any cell in the bid display region pressing the proper button can be an order to buy the tradeable object for the price associated with the cell as selecting a first, a second, a third, or a fourth order as from the first trade order to the fourth trade order)
sending, by the action manager of the computing device, in response to detecting  the third user action, a second order update message to the electronic exchange (reads on “The system preferably notifies the exchange of the change”), wherein the second order update message cancels the second order. (Brumfield: See column 14, lines 13-32: “The system then automatically deletes the previous working order by sending a delete transaction message to the exchange and enters a new order for the same quantity at the new price level. Preferably, when an order is changed, the values in the working quantity region 404 are updated to reflect the changes. The system preferably notifies the exchange of the change.”)
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Brumfield in view of Tanpoco in further view of Badenhorst et al. (hereinafter Badenhorst), US Patent Number 7627517 B2.
Regarding claim 36: 

The method of claim I, further including: 
displaying (reads on C10: The user can turn on or off audible and/or visual alerts for the events listed below in Table 1.  However, the present invention is not limited to these audible and/or visual alert events and more, fewer or other types of audible and/or visual alert events can be used to practice the invention.”), by the graphical user interface of the computing device, an indicator, wherein the indicator represents a time remaining, after detecting the third user action, before the first order update message is sent. (Badenhorst: See column 10, lines 63-67; and note: column 11 and 12, TABLE 1 and TABLE 2, “Order State Timeouts The user can set the amount of time that an order can remain in a state of Sent, Queued, Cancel Pending or Amend Pending before an order state timeout alert is generated.”) 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for displaying an order status timeouts in the method of Brumfield and Tanpoco as further taught by Badenhorst because it would be faster and more efficient for the trader (Badenhorst: See column 1, line 23 through column 2, line 65).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGSIK PARK/Examiner, Art Unit 3695
January 13, 2021